Opinión disidente emitida por el
Juez Asociado Señor Co-rrada Del Río.
HH
En esta ocasión se presenta ante nos el Ministerio Pú-blico, quien solicita que revoquemos una resolución emi-tida el 10 de noviembre de 1993 por el Tribunal Superior, Sala de Bayamón. Mediante dicha resolución el tribunal de instancia concluyó que era inconstitucional un bloqueo de vías públicas efectuado por la Policía de Puerto Rico para cotejar la licencia de conductor y otra documentación de los automóviles detenidos y ordenó la supresión de cierta evi-dencia obtenida como resultado de dicha intervención.
Luego de examinar y estudiar con detenimiento los autos del caso, entendemos que la Constitución federal y la de Puerto Rico no prohíben que la Policía bloquee una vía pública para detener indiscriminadamente a todos los ve-hículos que transiten por ella, bajo las circunstancias aquí presentadas. Bloqueos con estas características no violen-tan las protecciones constitucionales sobre registros y alla-namientos; constituyen, sin embargo, un método efectivo para conseguir que se cumplan intereses esenciales del Es-tado, así como para que se acate la ley de tránsito y se mantenga el orden público. Encontramos, además, que este tipo de bloqueo no somete a los transitantes de las vías públicas a una inspección irrazonable de sus docu-mentos de tránsito, y que una irregularidad sospechosa en éstos puede crear motivos fundados para practicar un re-gistro sin previa orden judicial cuando se puede observar a simple vista la presencia de un arma de fuego.
Por los criterios antes expuestos, disentimos de la opi-nión que hoy emite la mayoría.
*441H — I HH
El bloqueo de carreteras en cuestión se llevó a cabo du-rante la mañana del viernes 16 de abril de 1993. Esa ma-ñana, la Policía bloqueó las tres (3) vías de acceso al Resi-dencial Virgilio Dávila en Bayamón. Mediante el bloqueo de estas vías de acceso al residencial, la Policía pretendía detener a todos los vehículos que se dispusieran a entrar o salir de éste.(1)
Es esencial recalcar que, a pesar de que la detención de estos automóviles se efectuó sin que existiera sospecha de que las personas que se encontraban en los vehículos ha-bían cometido un delito, todos los vehículos que transitaron por esas tres (3) calles durante el bloqueo fueron detenidos, lo que indica que la detención de éstos no se determinó se-lectivamente, o de manera arbitraria, sino indiscriminada-mente.(2)
Mientras se llevaba a cabo el bloqueo de tránsito vehicular, alrededor de cincuenta (50) agentes de la Policía se desempeñaban en diligenciar más de cincuenta (50) órde-nes de allanamiento en el Residencial Virgilio Dávila.
A eso de las 9:00 de la mañana, el imputado Henry Yip Berríos, quien conducía un automóvil Saab color verde, modelo de 1983, en dirección a una de las salidas del resi-dencial que se encontraba bloqueada, fue detenido por miembros de la Uniformada. Según la declaración del po-licía estatal Héctor Ruiz García, al imputado se le pidió que mostrara su licencia de conducir y la del registro del vehículo. El señor Yip Berríos entregó los documentos requeridos. Al inspeccionarlos el oficial Ruiz García se per-*442cató de que la licencia del automóvil indicaba un número de tablilla (50-B-92) distinto al de la tablilla expuesta por el vehículo (AWM-422). El oficial entonces observó un arma de fuego (una pistola Colt Commander, calibre .45, cargada con seis (6) balas), la cual se encontraba colocada entre los asientos delanteros del automóvil. El oficial le preguntó al imputado si tenía la debida licencia para portar el arma. Luego del imputado contestar en la negativa, se le arrestó y se le hicieron las advertencias requeridas por la ley.(3) Fue entonces que se registró al imputado, encontrando en su persona dos (2) envolturas que contenían lo que poste-riormente se identificó como heroína.
El Ministerio Público acusó al imputado de violar la See. 2-801(7) de la Ley de Vehículos y Tránsito de Puerto Rico, 9 L.P.R.A. see. 591(7), los Art. 6, 8 y 11 de la Ley de Armas de Puerto Rico, 25 L.P.R.A. sees. 416, 418 y 421 y el Art. 404(a) de la Ley de Sustancias Controladas de Puerto Rico, 24 L.P.R.A. sec. 2404(a). Acogiendo lo solicitado mediante una moción de supresión de evidencia presentada por el imputado, el Tribunal Superior, Sala de Bayamón, dictó resolución el 10 de noviembre de 1993. En ésta se encontró que el bloqueo efectuado contravenía las disposiciones de la Sec. 10 del Art. II de la Constitución de Puerto Rico,
*443L.P.R.A., Tomo 1, y la Cuarta Enmienda de la Constitución de Estados Unidos, L.P.R.A., Tomo l.(4)
I — f I — I
Las disposiciones pertinentes de la Sec. 10 del Art. II de la Constitución del Estado Libre Asociado de Puerto Rico, supra, ed. 1982, pág. 299, exponen lo siguiente:
10. [Registros e incautaciones; intercepción de comunicacio-nes telefónicas; mandamientos]
No se violará el derecho del pueblo a la protección de sus personas, casas, papeles y efectos contra registros, incautacio-nes y allanamientos irrazonables.
Sólo se expedirán mandamientos autorizando registros, alla-namientos o arrestos por autoridad judicial, y ello únicamente cuando exista causa probable apoyada en juramento o afirma-ción, describiendo particularmente el lugar a registrarse, y las personas a detenerse o las personas a ocuparse.
Evidencia obtenida en violación de esta sección será inadmi-sible en los tribunales.(5)
*444Hemos establecido que como regla general todo registro, allanamiento o incautación que se realice, bien sea de ín-dole penal o administrativo, es irrazonable per se cuando se lleve a cabo sin orden judicial previa, “a menos que se consienta al registro, directa o indirectamente, o circuns-tancias de emergencia requieran lo contrario y el peso de los intereses en conflicto exija una solución distinta”. E.L.A. v. Coca Cola Bott. Co., 115 D.P.R. 197, 208 (1984).
Pertinente a esta controversia, nuestra jurisprudencia ha expresado que la Sec. 10 del Art. II de nuestra Consti-tución, supra, prohíbe que el Estado registre irrazonable-mente un vehículo de motor. Pueblo v. Sosa Díaz, 90 D.P.R. 622 (1964).(6) Constantemente la jurisprudencia federal aplicable ha dictaminado que la detención, por parte del Estado, de una persona que conduce un vehículo de motor constituye una incautación de la persona. Véanse: Whren v. United States, 517 U.S. 806 (1996), y United States v. Brignoni-Ponce, 422 U.S. 873, 878 (1975). De manera que cuando el imputado fue detenido y, con motivos fundados, se incautó el arma de fuego que él transportaba al descu-bierto en la cabina de su automóvil, éste era recipiente de la protección que nuestra Constitución otorga.
Sin embargo, es imprescindible recordar que en Pueblo v. Malavé González, 120 D.P.R. 470, 478 (1988), y en Pueblo v. Acevedo Escobar, 112 D.P.R. 770, 775 (1982), recono-cimos que el grado de protección constitucional con que cuentan los vehículos de motor contra registros irrazona-bles no es tan hermético como el escudo de protección que nuestra Constitución le brinda a la morada. Por los moti-vos expuestos a continuación, esa protección que el impu-tado llevaba consigo, que le cobijaba como una capa invisible, no invalida el registro de su automóvil bajo los hechos particulares de este caso.
*445Además, debemos enfocar nuestra aplicación de la See. 10, Art. II, supra, por medio de lo expresado en E.L.A. v. P.R. Tel. Co., 114 D.P.R. 394, 402 (1983). En esa decisión indicamos que los derechos decretados por dicha sección no son de absoluta aplicación y que, en ciertas acepciones, el Derecho cede ante el interés apremiante del Estado. Véanse, también: Brown v. Texas, 443 U.S. 47, 50 (1979); Delaware v. Prouse, 440 U.S. 648, 654 (1979); Camara v. Municipal Court, 387 U.S. 523, 539 (1967), y J.J. Buslog, Nota, Exploring the Constitutional Limits of Suspicionless Seizures: The Use of Roadblocks to Apprehend Drunken Drivers, 71 Iowa L. Rev. 577, 579 (1986).
Al amparo de esa norma doctrinal, hemos resuelto, para efectos de nuestra jurisdicción, que el derecho a la intimi-dad cede ante el derecho a la libertad de expresión de un candidato a una posición electiva. Bonilla Medina v. P.N.P., 140 D.P.R. 294 (1996). También hemos encontrado que el interés investigativo del Estado en sus funciones adminis-trativas sopesa bajo determinadas circunstancias sobre el reclamo de violación a la intimidad. E.L.A. v. P.R. Tel. Co., supra. Hemos establecido, a su vez, que el derecho a la libertad de prensa, el cual es también de índole constitu-cionalmente fundamental, prevalece en ciertos contextos sobre el derecho del individuo a su intimidad. Clavell v. El Vocero de P.R., 115 D.P.R. 685 (1984).
Hoy exponemos que la función del Estado de proteger a nuestros ciudadanos de los graves problemas del crimen, las drogas y la delincuencia prepondera sobre una inter-vención mínima con un conductor de un vehículo de motor para requerirle los documentos pertinentes que le permi-tan conducir por nuestras vías de tránsito, y que ello no violente el fundamental derecho a la intimidad, aunque el bloqueo se realice coetáneamente con otro operativo de la Policía para diligenciar unas órdenes de allanamiento en el área circundante.
*446IV
La jurisprudencia emitida por la mayoría de las juris-dicciones estadounidenses resulta persuasiva al preconizar la constitucionalidad de los bloqueos de las vías públicas de tránsito vehicular. (7) La mayoría de las cortes federales que se han pronunciado sobre la constitucionalidad de es-tos bloqueos los han convalidado(8)
Recientemente, la Corte de Apelaciones de Estados Uni-dos para el Decimoprimer Circuito concluyó que la Consti-tución no se interpone a la capacidad de la Policía para bloquear las calles públicas con el fin de revisar las licen-cias de conducir y el registro de todos los vehículos que transiten por esas vías. Merret v. Moore, 58 F.3d 1547 (11mo Cir. 1995). En United States v. Miller, 608 F.2d 1089 (5to Cir. 1979), el Quinto Circuito federal de Apelaciones convalidó la legalidad de las actuaciones de unos policías del estado de Texas, al éstos organizar un punto de cotejo de licencias donde se bloqueó el tránsito de la vía pública sin que ningún automóvil fuera exento. Ese tribunal fue enfático en señalar que el bloqueo, al detener todos los ca-rros que transitaban en ambas direcciones de la vía, no *447contenía una dimensión selectiva, por lo que no estaba pro-hibido por la Cuarta Enmienda federal. De forma cons-tante, la Corte de Apelaciones de Estados Unidos para el Décimo Circuito encontró razonable un bloqueo similar que llevó a un registro comparable del vehículo en United States v. Prichard, 645 F.2d 854, 856-857 (10mo Cir. 1981); United States v. Obregon, 748 F.2d 1371, 1376 (10mo Cir. 1984), y United States v. Lopez, 777 F.2d 543, 547 (10mo Cir. 1985).
La abarcadora jurisprudencia de los estados, que tam-bién ha examinado la constitucionalidad de bloqueos del tipo que nos ocupa hoy, al amparo de la Cuarta Enmienda de la Constitución de Estados Unidos, reitera su constitucionalidad.(9) En Miller v. State, 373 So. 2d 1004, *4481008 (1979), la Corte Suprema del estado de Mississipi en-contró como constitucional, según la Cuarta y Decimo-cuarta Enmiendas, que la Policía detenga a todos los vehí-culos que transiten por una calle pública para cotejar la vigencia de las licencias de conducir de los detenidos mien-tras se encuentran al volante de un vehículo de motor. En ese caso se arrestó a los ocupantes de un automóvil porque un oficial de la Policía percibió el olor de marihuana que provenía del carro detenido. Véanse, también: Pueblo v. Acevedo Escobar, supra, pág. 779; People v. Wells, 608 N.E.2d 578, 582 (1993), y State v. MacDonald, 856 P.2d 116, 120 (Kan. 1993).
De igual forma, en State v. Cloukey, 486 A.2d 143, 146-147 (1985), la Corte Suprema Judicial del estado de Maine encontró que la Policía de ese estado actuó razona-blemente, para los efectos de la Cuarta Enmienda, cuando estructuró un bloqueo en una vía pública, la cual fue de-signada para aminorar el peligro que tal bloqueo podría causarle a quienes transitaban por esa vía. Este caso tam-bién se refiere a un bloqueo total del tránsito, en el cual todos los automóviles fueron detenidos. El imputado en ese caso fue detenido y arrestado al no mostrarle su licencia de conducir al oficial que se la pidió.
V
En cuanto a la constitucionalidad en Puerto Rico de dichos bloqueos, nuestro análisis contiene dos (2) partes. Co-rresponde primero sopesar las protecciones constituciona-les que cobijan al detenido ante los intereses del Estado de llevar a cabo tal detención. Luego de evaluar la calidad apremiante del interés del Estado, mediremos, como se-gundo paso, la razonabilidad del operativo efectuado con el propósito de determinar si éste fue intrusivo a un grado inaceptable.
*449Antes de entrar al primer escalón de ese esquema ana-lítico es menester enfatizar nuestro firme apoyo a los dere-chos constitucionales, por estos proteger a nuestro pueblo de atropellos que podrían cometerse en su contra por el Estado. No obstante, cuando la acción del Estado no llega al punto inaceptablemente ofensivo de constituir un atro-pello, otras consideraciones entran en juego, como lo son los intereses del Estado en beneficio de sus integrantes. A esos efectos, y con pertinencia al caso de autos, la obliga-ción más importante que tiene el Estado es hacer lo permi-sible para proteger la vida, propiedad y libertad de las per-sonas a su amparo. Para ese cometido, el Estado está autorizado por nuestras leyes para establecer bloqueos de vías públicas como el que examinamos hoy.
Examinemos la sustancia del interés del Estado en el caso de autos para verificar su condición apremiante.
Es de conocimiento general que uno de los problemas sociales que más agobia a nuestro pueblo es la criminalidad. Los cambios sociales de las últimas décadas han traído consigo problemas de convivencia en las áreas de gran concentración poblacional. Prominentes entre los síntomas y las causas de estos problemas están el peligro, la anarquía y la entropía presentadas por la criminalidad. La criminalidad, sobre todo la vinculada al tráfico ilícito de drogas y al crimen organizado, como todo mercado compe-titivo, se expande y evoluciona; las operaciones de este mercado se desarrollan de formas cada vez más dañinas para nuestro pueblo. Al evolucionar los métodos utilizados para cometer delitos, para los cuales se utiliza tecnología cada vez más avanzada, la Policía se ve obligada a recipro-car con medidas innovadoras y firmes para combatir las nuevas caras de la criminalidad.
Es menester entender que, dado el desarrollo de la acti-vidad criminal relacionada a gran escala con el mercado de sustancias controladas, las medidas tradicionales de pa-trullare constante se han tornado inefectivas en controlar el crimen, por lo que en los últimos años las fuerzas poli-cíacas han emprendido operativos diseñados para contro-*450lar la ola criminal antes de que cause más daño en la orilla. Véanse: C.P. McDowell, Police in the Community, Nueva York, Ed. McMillan, 1975, pág. 112., y P.K. Manning, Police Work: The Social Organization of Policing, Cambridge, M.I.T. Press, 1947, pág. 348. Entre las medidas adoptadas para combatir el crimen en las áreas denominadas como de mayor incidencia criminal se encuentran las patrullas de saturación y los bloqueos de vías públicas, para los cuales se han utilizado desde helicópteros hasta la Guardia Nacional. S. Mydans, Powerful Arms of Drug War Arousing Concern for Civil Rights, The New York Times, Oct. 16, 1989. El uso de bloqueos de vías públicas es una táctica relativamente nueva en la guerra contra el crimen, la cual presenta varios beneficios.(10)
En particular, el Gobierno tiene un interés apremiante en proteger a las personas de aquellos que conducen vehí-culos de motor sin estar debidamente autorizados para lle-var a cabo esa operación potencialmente peligrosa. Ese in-terés es suficientemente importante como para justificar que el Estado establezca bloqueos en las vías públicas para identificar a aquéllos que violen las leyes de tránsito. Véase U.S. v. McFayden, 865 F.2d 1306 (Cir. D.C. 1989).
En cuanto a las vías públicas, el Estado regula, controla y limita su uso con el fin de mantener y promover la segu-ridad de las personas que a diario transitan por ellas. 37 A.L.R.4th 10 (1985); 7A Am Jur 2d Sec. 101. Con ese fin, la Ley Núm. 141 de 20 de julio de 1960 (9 L.P.R.A. see. 301 et seq.), según enmendada, requiere que el Gobierno califi-que, a través de la expedición de licencias, a las personas que les está permitido conducir y requiere que los vehícu-*451los de motor estén debidamente registrados en el Departa-mento de Transportación y Obras Públicas.
El Estado tiene, además, un interés apremiante de res-tringir el robo de vehículos de motor mediante las medidas investigativas disponibles. El bloqueo de vías públicas que se efectúa para cotejar que los documentos que requiere la ley para el tránsito de vehículos de motor estén en orden es un operativo eficaz incluyendo, entre otros, la identifica-ción y el arresto de aquellos que conducen vehículos de motor hurtados.
Para entender la utilidad de los bloqueos de tránsito en vías públicas, basta comprender que la transportación automovilística le permite al criminal expandir su área de operaciones. Hemos reconocido la triste realidad de que “dada su movilidadt,] el automóvil en ocasiones es el reme-dio utilizado por los delincuentes para sus actividades ilícitas”. Pueblo v. Malavé González, supra, pág. 479.
En términos generales, los bloqueos de vías de tránsito tienen el efecto de reducir la actividad criminal. Este es el llamado deterrent effect. Buslog, op. cit., pág. 593. Para los involucrados en actividades de índole criminal, los blo-queos aumentan el riesgo de ser arrestados, pues éstos no pueden predecir cuándo y dónde se les detendrá para revi-sar su licencia de conducir y los documentos del vehículo. Examinar los documentos de tránsito mediante un bloqueo de vías públicas, para imponer el cumplimiento de las le-yes de tránsito, también le brinda a la Policía la oportuni-dad de identificar y actuar en contra de aquellos delincuen-tes que se dirigen en un automóvil a cometer actos delictivos. Hacer inefectivo este producto derivado de tales bloqueos es producirle una herida mortal a la propia comu-nidad: una herida autoinfligida.
En fin, el objetivo de los mencionados bloqueos es prote-ger la sociedad puertorriqueña(11) y, en específico, a aque-*452lias personas que residen en el área designada.(12) Los pa-rámetros constitucionales permiten que los bloqueos de vías públicas sean efectuados con estos fines. El hecho de que simultáneamente se estuvieran diligenciando unas ór-denes de allanamiento en el Residencial Virgilio Dávila no desvirtúa la validez constitucional del bloqueo efectuado en su periferia.
Nos compete hoy lograr un balance de intereses entre los del conductor que transita por una vía pública y los del Estado en bloquear su paso para el bien de la comunidad. Dentro del contexto enmarcado por los hechos de este caso, los del Estado, para el bien de la comunidad, claramente prevalecen.
VI
Aun cuando los intereses del Estado sean apremiantes, como claramente lo son en este caso, debemos evaluar si la acción emprendida es razonable.(13) Veamos.
*453La abundante jurisprudencia estadounidense ha fijado los criterios para evaluar la razonabilidad de los bloqueos de tránsito vehicular. Entendemos que en State v. Deskins, 673 P.2d 1174 (Kan. 1983), la Corte Suprema del estado de Kansas fue abarcadora y atinada en su desglose de los fac-tores que se han de considerar. Esos factores son los si-guientes:
... (1) The degree of discretion, if any, left to the officer in the field; (2) the location designated for the roadblock; (3) the time and duration of the roadblock; (4) standards set by superior officers; (5) advance notice to the public at large; (6) advance warning to the individual approaching motorist; (7) maintenance of safety conditions; (8) degree of fear or anxiety generated by the mode of operation; (9) average length of time each motorist is detained; (10) physical factors surrounding the location; (11) the availability of less intrusive methods for combating the problem; (12) the degree of effectiveness of the procedure; and (13) any other relevant circumstances which might bear upon the test. State v. Deskins, supra, pág. 1185.(14)
Estos factores son determinantes. Procedemos entonces a aplicar los más pertinentes al bloqueo que dio paso al caso de autos.
Para aminorar el grado en que los operativos de bloqueo puedan infligir los derechos constitucionales, se requiere que el bloqueo sea efectuado sin que los agentes determi-nen de forma arbitraria cuáles vehículos han de ser detenidos. State v. Binion, 900 S.W.2d 702, 705 (1995), y People v. Little, 515 N.E.2d 846, 848-849 (1987). El blo-*454queo que evaluamos, como se explicó anteriormente, fue total: se detuvieron todos los vehículos que transitaban por la vías bloqueadas.(15) Lo que quiere decir, tomando las pa-labras de la mayoría, que existían “criterios objetivos” (de-tener a todos los vehículos para verificar la validez de sus documentos de tránsito como lo requiere la ley), que elimi-naban “la arbitrariedad por parte de los agentes estatales”.
Debemos considerar, además, si el bloqueo fue irrazona-blemente intrusivo contra el imputado. Ciertamente, el he-cho de que se le ordene detener su marcha no es irrazona-blemente intrusivo sobre el imputado. Tampoco fue inaceptablemente intrusivo el hecho de que la Policía le pidiera que mostrara su licencia de conducir y el registro del automóvil que ocupaba. Claramente, estos hechos son incapaces de formular una impresión de que el bloqueo so-metió al imputado a un trato o a una inspección extrema o agraviante.
En cuanto a la potestad de la Policía de Puerto Rico, como agencia gubernamental, para implementar medidas de bloqueos de tránsito, nos parece claro que la Policía cuenta con esa discreción.(16) En cuanto a la autoridad de la Policía para detener un automóvil con el propósito de cote-jar la vigencia de la licencia del conductor y el debido re-gistro del vehículo, veáse la Sec. 5-1120(a) de la Ley Núm. 141 de 20 de julio de 1960, según enmendada por la Ley Núm. 58 de 30 de mayo de 1973 (9 L.P.R.A. sec. 1152(a)), conocida como la Ley de Vehículos y Tránsito de Puerto Rico. Esa sección dispone que:
*455Todo conductor de vehículos deberá detenerse inmediata-mente cuando un agente del orden público así lo requiere y vendrá obligado igualmente a identificarse con dicho agente si éste se lo solicitare, y también deberá mostrarle todos los docu-mentos que de acuerdo con este Capítulo y sus reglamentos deba llevar consigo o en el vehículo. 9 L.P.R.A. sec. 1152(a).(17)
Ante lo establecido por la Asamblea Legislativa me-diante esa sección de la Ley de Vehículos y Tránsito de Puerto Rico, es inevitable concluir que la Policía actuó de conformidad al derecho aplicable al detener el auto del im-putado y solicitarle su licencia de conducir y el registro del vehículo.
En relación a la localización y duración del bloqueo, en-tendemos que también fueron razonables. Hemos expre-sado antes que el hecho de que simultáneamente con el bloqueo se estuvieran diligenciando ciertas órdenes de allanamiento en el Residencial Virgilio Dávila no convierte en irrazonable un bloqueo en dicha área para examinar el cumplimiento con las leyes de tránsito. No surge, además, de los autos que la duración del bloqueo fuera irrazonable.
En cuanto al grado de instrucción y preparación que recibieron los policías para efectuar el operativo,(18) se des-prende de la prueba presentada que los oficiales de la Po-licía fueron adecuadamente instruidos sobre el particular. En específico, el policía estatal Héctor Ruiz García en su testimonio señala que los supervisores le informaron a los policías que debían detener brevemente a todo vehículo y examinar las licencias de conducir y del vehículo. Alegato del peticionario, pág. 4.(19)
*456La ansiedad que surge en todo conductor al ser orde-nado a detenerse por un oficial de la ley es un factor que consideramos importante. En United States v. Martinez-Fuerte, 428 U.S. 543 (1976), el Tribunal Supremo federal consideró el efecto subjetivo que un bloqueo podría tener en la mente y psique del conductor detenido. Véanse, tam-bién: State v. MacDonald, supra, págs. 118-119, y State v. Coccomo, 427 A.2d 131, 135 (1980). En United States v. Martinez-Fuerte, supra, ese tribunal encontró que este tipo de bloqueo automovilístico no causa un agravio en la mente del conductor, ya que el operativo efectuado en una vía pública no toma al detenido por sorpresa. United States v. Martinez-Fuerte, supra, pág. 559.(20) El Tribunal tam-bién dispuso que la forma pública en que estos bloqueos se llevan a cabo crea en el conductor un sentido de seguridad, al éste poder percatarse de que miembros de la Unifor-mada están deteniendo otros conductores en el mismo sector. United States v. Martinez-Fuerte, supra, pág. 559. A este respecto, varias jurisdicciones y comentaristas han fa-vorecido el uso de los bloqueos de vías públicas porque és-tos son una manera de cotejar el cumplimiento con las le-yes de tránsito que no crea el instintivo temor descrito. Véanse: Michigan Dept. of State Police v. Sitz, supra, pág. 486, y Buslog, op. cit., págs. 603-604.
Otro factor que se ha de considerar para determinar la razonabilidad del bloqueo de vías públicas es su eficacia en atender el interés deseado y por el cual se ejecutó el operativo. En Estados Unidos, los bloqueos del tránsito en *457vías públicas han probado ser exitosos en combatir el trá-fico de drogas controladas; los crímenes violentos cometi-dos por gangas; la identificación de personas que estén con-duciendo bajo los efectos del alcohol, y la inmigración ilegal de extranjeros, ello como producto derivado. Galberth v. United States, supra; Michigan Dept. of State Police v. Sitz, supra; United States v. Martinez-Fuerte, supra; Meiring, op. cit., y R. Holguin, Roadblocks to Curb Gangs to be Set Up in Paramount, L.A. Times, Aug. 9, 1991, pág. Al.
Entre los factores que se han de aplicar en cuanto a la razonabilidad del bloqueo se encuentra la interrogante de si el Estado cuenta con métodos menos intrusivos a través de los cuales llegar al mismo cometido. Delaware v. Prouse, supra, págs. 659-660. No resulta convincente el argu-mento que plantea que los bloqueos de vías públicas no constituyen la única manera de atender con efectividad los intereses del Estado. Véase N. Strossen, Michigan Department of State v. Sitz: A Roadblock to Meaningful Enforcement of Constitutional Rights, 42 Hastings L. J. 285, 306 (1991). Es amplio el reconocimiento del bloqueo como me-dio efectivo para lograr sus propósitos y, aunque existan otros métodos menos intrusivos, éstos no han probado te-ner la misma efectividad. Además, ello no significa que el bloqueo sea irrazonablemente intrusivo, en particular si se efectúa con prontitud y sin discrimen.
Incluso, un bloqueo de carreteras públicas para inspec-cionar la validez y vigencia de las licencias de conducir y de registro del vehículo es menos intrusivo que los bloqueos vehiculares efectuados para identificar a personas que es-tén conduciendo bajo estado de embriaguez. Aun ese tipo de bloqueo, el cual con frecuencia requiere someter al conductor a una prueba mental o física, o a la observación minuciosa de su comportamiento,(21) fue encontrado consti-tucionalmente válido por el Tribunal Supremo de Estados Unidos en Michigan Dept. of State Police v. Sitz, supra. En Sitz, dicho Tribunal determinó que el interés del Estado en *458combatir el delito de conducir bajo estado de embriaguez y el interés de acumular evidencia para atender convicciones son apremiantes y justifican la ejecución de estos bloqueos. Mediante su decisión, esa honorable curia le otorgó una clara deferencia a los oficiales dirigentes de las fuerzas po-liciacas en cuanto a la determinación de utilizar las medi-das necesarias, razonables y constitucionalmente permisi-bles para llevar a cabo su imperativa función.
VII
La opinión mayoritaria se concentra en la premisa de que la detención del automóvil del imputado no procedía en derecho, ya que los oficiales no contaban con motivos fundados para individualmente acercarse al vehículo y percatarse de lo que se encontraba a simple vista en su interior. En esa proposición se equivoca la mayoría.
Persuasivamente, el Tribunal Supremo federal ha dis-puesto que ciertos tipos de bloqueos de tránsito no requie-ren motivos fundados para efectuar la detención del vehículo. Michigan Dept. of State Police v. Sitz, supra, pág. 456, y United States v. Martinez-Fuerte, supra, pág. 556. Para concluir lo anterior, el Tribunal federal consideró: (1) la importancia del interés gubernamental perseguido por el bloqueo; (2) el grado a que tal bloqueo avanza dicho in-terés apremiante, y (3) el grado intrusivo del bloqueo efectuado. Esos criterios fueron esbozados primero en Brown v. Texas, supra, págs. 50-51, y fueron posterior-mente aplicados para medir la constitucionalidad de blo-queos de tránsito vehicular. También son equivalentes a los discutidos sobre la legalidad de los bloqueos de vías públicas, por lo que no es necesario expresarnos de nuevo al respecto.
La mayoría también se equivoca al sostener que el blo-queo llevado a cabo en este caso “se asemeja” a los bloqueos criticados por el profesor LaFave de la manera siguiente:
It is not permissible for the police to celebrate Burglary Pre*459vention Week by setting up random roadblocks to search cars for burglary tools, to blockade a highcrime area of that city and search all cars leaving that area, or to establish roadblocks "to curb the juvenile problem” or for the purpose of “deterring drug traffic and violence”. Such tactics as these pose “the most serious threat to the interest of privacy”. (Enfasis suplido.) W.R. LaFave, Search and Seizure: A Treatise on the Fourth Amendment, 3ra ed., Minnesota, Ed. West Publishing Co., 1996, Vol. 4, págs. 313-314.
Independientemente de si esos tipos de bloqueos presen-tan el peligro descrito, ellos no son comparables al efec-tuado en el caso de autos. Del expediente se desprende que la Policía de Puerto Rico no bloqueó las calles para registrar todos los automóviles, sino para cotejar el cumpli-miento de las leyes de tránsito por sus conductores, sim-plemente requiriendo la licencia de conductor y la del vehículo.
Conviene corregir, además, el error cometido por el tribunal de instancia en cuanto a que la decisión de Delaware v. Prouse, supra, establece una norma de derecho domi-nante sobre el caso de autos. Esa decisión tiene que ser interpretada de manera estricta a la acepción sobre la que el tribunal allí se expresó.
En el citado Delaware v. Prouse, el Tribunal Supremo federal se enfrentaba a la constitucionalidad de un bloqueo del tránsito vehicular patentemente diferente al que efec-tuó la Policía de Puerto Rico en el caso de autos. En Delaware v. Prouse, supra, los policías arbitrariamente selec-cionaban vehículos de los que transitaban por la vía bloqueada y procedían a registrarlos. El policía, cuya con-ducta fue evaluada por ese Tribunal federal, explicó, du-rante su testimonio, que “vio el vehículo durante un pe-ríodo desocupado, por lo que decidió detenerlo”. (Traducción nuestra.) Delaware v. Prouse, supra, págs. 650-651. En Prouse se decidió que lo allí ocurrido consti-tuía un random spot-check. Entendemos, como lo hizo el Tribunal Supremo federal, que una detención bajo esas cir-cunstancias es inconstitucional.
*460En el caso de autos, por el contrario, se desprende del expediente que los policías se encontraban deteniendo a todos los vehículos que intentaban salir o entrar del residencial.(22) Por lo tanto, los policías involucrados en el caso de autos no determinaban individualmente qué auto-móviles serían inspeccionados para verificar su cumpli-miento con las leyes de tránsito, sino que se detuvo a cada automóvil en la vía pública bloqueada con el propósito de confirmar la legalidad de su inscripción y la de la licencia del conductor.
Es el propio Tribunal Supremo federal el que, previendo una controversia legal como la acontecida en el caso de autos, establece la distinción entre los dos (2) procedimien-tos investigativos. Dijo ese Tribunal, justificando la legali-dad de la detención de todos los vehículos en una vía pú-blica:
... This holding does not preclude ... any ... [state] from developing methods for spot checks that involve less intrusion or does not involve the unconstrained exercise of discretion. Questioning of all oncoming traffic at roadblock-type stops is one possible alternative. (Escolio omitido y énfasis suplido.) Delaware v. Prouse, supra, pág. 663.
VIII
Por otra parte, en su decisión, la mayoría de nuestro Tribunal expresa:
Cada bloqueo debe ser evaluado de forma individual para de-terminar si se ajusta a las exigencias constitucionales de nues-tro ordenamiento y si, en el balance de intereses, resulta razo-nable un menor alcance de la protección constitucional ante el interés público involucrado. (Enfasis suprimido.) Opinión ma-yoritaria, pág. 411.
*461Deseamos el tipo de economía en nuestro derecho que no requiera el singularizar cada bloqueo para evaluarlo constitucionalmente. Entendemos que un procedimiento eficiente para determinar la constitucionalidad de un blo-queo sería la reglamentación de éstos para así mantener un procedimiento uniforme y no caprichoso en su ejecución. (23) Esa reglamentación le compete a la Asamblea Legislativa y a las agencias pertinentes, pero sugerimos que la reglamentación de un procedimiento uniforme de bloqueo apoyaría su constitucionalidad. Véanse: State v. Loyd, 530 N.W.2d 708, 712-713 (1995), y State v. Bernier, 486 A.2d 147 (1985). Naturalmente, correspondería a los tribunales determinar la validez de cualquier ley o regla-mentación a la luz de los preceptos constitucionales aplica-bles y atender el reclamo de imputados o acusados de vio-lación a la ley sobre si procede la supresión de evidencia, dependiendo de las circunstancias de cada caso en particular.
IX
Siendo la intervención de la Policía al detener el auto-móvil del imputado, como uno de todos los detenidos en ese bloqueo, válida constitucionalmente, la incautación del arma de fuego que el imputado llevaba visiblemente en su vehículo también lo fue.
*462De la transcripción de evidencia sobre la vista celebrada el 28 de septiembre de 1993, para discutir la moción de supresión de evidencia presentada por el imputado, sabe-mos que el tribunal de instancia encontró, sobre los he-chos, que el policía estatal Ruiz García, después de perca-tarse de la incompatibilidad en los documentos de tránsito suministrados por el imputado, miró hacia el interior del automóvil detenido, observando así la presencia del arma a simple vista. Sobre ese hecho, citamos al Hon. Juez Ramón R. Gómez Colón, quien presidió la vista y emitió la resolu-ción correspondiente: “Yo no tengo duda de que fue así.” Transcripción de evidencia, pág. 3.
Hemos definido que para que un oficial de la ley tenga “motivos fundados” para llevar a cabo un registro sin orden judicial, éste debe haber recibido “aquella información y conocimiento que lleven a una persona ordinaria y pru-dente a creer que el arrestado ha cometido un delito”. (Én-fasis en el original.) Pueblo v. Martínez Torres, 120 D.P.R. 496, 504 (1988).(24)
Examinemos la información con la que contaba el poli-cía estatal Héctor Ruiz García sobre si el registrado había cometido un delito. El agente de la Policía observó a plena vista el arma, teniendo por ello motivos fundados para sos-pechar que el imputado había cometido un delito. Véase State v. Bidegain, 541 P.2d 971, 974-975 (N.M. 1975). En Pueblo v. Dolce, 105 D.P.R. 422, 436 (1976), se establecie-ron los requisitos siguientes para la doctrina de la prueba ilegal a plena vista: (1) el artículo debe haberse descubierto por estar a plena vista y no en el curso o por razón de un registro; (2) para que el agente observe la prueba debe ha-ber tenido derecho previo a estar en una posición desde la cual podía verse la prueba; (3) debe descubrirse el objeto inadvertidamente, y (4) la naturaleza delictiva del objeto debe surgir de la simple observación.
En el caso de autos, luego de que se percatara de una sospechosa incompatibilidad entre el número de la tablilla *463del automóvil y el que aparecía en su certificado de regis-tro, el policía Ruiz García descubrió la pistola por ella ha-ber estado al descubierto entre los asientos delanteros del vehículo que conducía el imputado. No hay evidencia que sugiera que la Policía sabía que el imputado transportaba en su carro la aludida arma de fuego, ni que la estaba buscando de una manera particular. Nos parece obvio que una pistola de alto calibre en un vehículo de motor es un objeto cuya observación sugiere su naturaleza delictiva. Claramente, la doctrina de prueba ilegal a plena vista aplica.
Por lo expuesto, juzgamos que se procedió conforme a derecho al arrestar al imputado. Anteriormente, hemos de-terminado que un agente puede arrestar a un acusado e incautar su arma, si éste no presenta documentación vá-lida para ella. Pueblo v. Del Río, 113 D.P.R. 684, 690 (1982). Por supuesto, el próximo escalón lógico es que, una vez se arrestó al imputado por posesión ilegal de un arma de fuego, procedió el registro de su persona, lo que llevó a la ocupación de la heroína que cargaba el imputado en su bolsillo. Véase E.L. Chiesa Aponte, Derecho Procesal Penal de Puerto Rico y Estados Unidos, Colombia, Ed. Forum, 1991, Vol. 1, Sec. 6.14, pág. 409.
A esos efectos, la jurisprudencia de Estados Unidos ha señalado que si durante un bloqueo constitucional del tránsito de una vía pública el oficial de la Policía detecta evidencia criminal, éste debe investigarla y no “cerrar sus ojos” sólo porque la función original del bloqueo era cotejar el cumplimiento de las leyes de tránsito. Véanse: United States v. Merryman, 630 F.2d 780, 782-785 (10mo Cir. 1980); United States v. Miller, supra; State v. MacDonald, supra, pág. 119, y State v. Bolton, 801 P.2d 98, (pert, denegado (N.M. 1990)).
X
Se ha dicho que quien está dispuesto a sacrificar liber-tad por seguridad no merece ni libertad ni seguridad. Hoy *464nos pronunciamos siguiendo ese sabio pensamiento. La pe-ligrosa criminalidad que nos afecta no amerita la suspen-sión, en ningún grado, de las protecciones que concede nuestra Constitución.
Hoy disentimos porque el bloqueo ejecutado por la Poli-cía en esa mañana de 16 de abril del 1993, simplemente, no se excedió de los parámetros que nuestra Constitución exige como de mínimo cumplimiento. El interés apre-miante del Estado de que se cumpla con las leyes de trán-sito, de combatir la criminalidad y de mantener el orden público justifica el bloqueo del tránsito automovilístico efectuado. Lo esencial es que estas medidas se lleven a cabo de forma correcta y razonable, como lo fue el bloqueo que evaluamos hoy.
El bloqueo emprendido por la Policía está en armonía con nuestra Constitución y, ante tal constitucionalidad, la mayoría de este Tribunal está invalidando, mediante su opinión, un instrumento diseñado para fomentar la seguri-dad pública tan amenazada por la criminalidad. Sin mo-tivo constitucional, nuestro Tribunal hoy aleja al Estado de poder cumplir con su propósito de proteger a la ciudadanía y mantener la paz pública.

 Véase Transcripción de la Vista Evidenciaría de 28 de septiembre de 1993, pág. 3.


 El hecho de que el imputado viviera en el Residencial Virgilio Dávila podría dar a entender que el bloqueo de las vías de acceso a dicha comunidad tenía el propósito de detener selectivamente a todos los vehículos de los residentes de esa comunidad. Sin embargo, no podemos olvidar que dichas vías son públicas y abiertas al acceso y uso de cualquier persona, fuera ésta residente, visitante, transeúnte o extraña al lugar.


 En su primer escolio, la mayoría admite que existe una incongruencia sobre si al imputado se le ordenó bajarse del automóvil que ocupaba antes o con posterio-ridad al policía percatarse a plena vista del arma de fuego. Opinión mayoritaria, pág. 394. Sin embargo, en su relación de hechos, la mayoría entiende que el policía le ordenó al imputado salir del vehículo antes de haber visto dicha arma.
Existe una confusión sobre cuándo se le ordenó al imputado bajarse del automóvil. En la Vista de Supresión de Evidencia, el juez de instancia mencionó que fue después de que el imputado contestó que no tenía los documentos relacionados al arma de fuego, que se le ordenó desalojar el vehículo. Véase la Transcripción de la Vista Evidenciaría de 28 de septiembre de 1993, pág. 3. Por otra parte, la resolución recurrida indica que al imputado le fue ordenado bajarse del automóvil antes de ser observada el arma de fuego. Ciertas expresiones del policía estatal Héctor Ruiz Gar-cía parecen apoyar esa segunda cadena de eventos. Véase Petición de certiorari, Apéndice IV, pág. 31. No obstante, entendemos que esa interrogante es inmaterial a la controversia constitucional ante nos, dado el hecho de que la incongruencia en la tablilla del vehículo antes indicada era motivo suficiente para que se le requiriese al imputado salir del vehículo, por lo que procedemos con nuestro análisis sin darle más consideración a ésta.


 Nos parece de poca utilidad la interrogante planteada por la mayoría sobre si el “objetivo principal [del bloqueo] no era exclusivamente la revisión sistemática de las licencias de conducir y de registro de los que transitaran” por las vías bloqueadas. Opinión mayoritaria, pág. 390. Como señaló el Tribunal Superior, no podemos divor-ciar el bloqueo que la Policía efectuó del operativo de diligenciamiento de órdenes de allanamiento simultáneamente efectuado en los predios del residencial. Sin embargo, para efectos de nuestra evaluación constitucional del aludido bloqueo de trán-sito vehicular, debemos enfocar nuestra consideración al hecho de que la Policía fue estacionada en estas vías con órdenes de detener los vehículos para verificar la li-cencia, inscripción e inspección de éstos y no para otros fines.


B) La Sec. 10 del Art. II de nuestra Constitución, L.P.R.A., Tomo 1, concede la protección constitucional brindada al nivel federal por la Cuarta Enmienda de la Constitución de Estados Unidos, L.P.R.Á., Tomo 1. Véanse: Pueblo v. Santiago Alicea I, 138 D.P.R. 230 (1995); Pueblo en interés menor N.O.R., 136 D.P.R. 949 (1994); Pueblo v. Martínez Torres, 120 D.P.R. 496, 500 (1988); 3 Diario de Sesiones de la Convención Constituyente 1568 (1952), y J. Trías Monge, Historia Constitucional de Puerto Rico, San Juan, Ed. U.P.R., 1982, Vol. III, pág. 191.
Por su parte, la Cuarta Enmienda de la Constitución de Estados Unidos expresa que:
“The right of the people to be secure in their persons, houses, papers, and effects, against unreasonable searches and seizures, shall not be violated, and no Warrants shall issue, but upon probable cause, supported by Oath or affirmation, and particularly describing the place to be searched, and the persons or things to be seized.” Cuarta Enmienda, Const. EE. UU., U.S.C.


 Nuestra evaluación constitucional también debe considerar que, como ya se ha hecho claro por nuestra jurisprudencia, el derecho fundamental a la intimidad está garantizado por la Constitución de Estados Unidos y la Constitución de Puerto Rico.


 Nos parece claro que un bloqueo del tipo aludido no violenta las protecciones mínimas exigidas por la Cuarta Enmienda de la Constitución de Estados Unidos. Aunque la jurisprudencia estadounidense estudiada responde a las protecciones con-cedidas por esa enmienda, sus bases en derecho son tan convincentes que cargan alta persuasividad aun sobre la determinación constitucional de derechos más específicos y protectivos, como los concedidos por la Sección 10 del Artículo II de nuestra Cons-titución, supra.


 Véanse: U.S. v. Treviño, 60 F.3d 333, 336-338 (7mo Cir. 1995); U.S. v. Holloman, 908 F. Supp. 917, 920-923 (M.D. Fla. 1995); U.S. v. Morales-Zamora, 914 F.2d 200, 202-203 (10mo Cir. 1990); U.S. v. McFayden, 865 F.2d 1306 (Cir. D.C. 1989); U.S. v. Corral, 823 F.2d 1389, 1392 (10mo Cir. 1987); U.S. v. Diaz-Albertini, 772 F.2d 654, 658 (10mo Cir. 1985), cert. denegado, 484 U.S. 822;; United States v. Lopez, 777 F.2d 543, 547 (10mo Cir. 1985); United States v. Obregon, 748 F.2d 1371, 1376 (10mo Cir. 1984); Stark v. Perpich, 590 F. Supp. 1057, 1061-1062 (D. Minn. 1984); Texas v. Brown, 460 U.S. 730 (1983); Garrett v. Goodwin, 569 F. Supp. 106, 121 (W.D. Ark. 1982); United States v. Prichard, 645 F.2d 854, 856-857 (10mo Cir. 1981), cert. denegado, 454 U.S. 832 (1982), reh. denegado, 454 U.S. 1069 (1981); United States v. Miller, 608 F.2d 1089 (5to Cir. 1979), reh. denegado, 613 F.2d 315 (5to Cir. 1979), cert. denegado, 447 U.S. 926 (1980); United States v. Martinez-Fuerte, 428 U.S. 543 (1976); United States v. Millar, 543 F.2d 1280, 1282 (10mo Cir. 1976), y United States v. Croft, 429 F.2d 884, 886 (10mo Cir. 1970).


 Véanse: State v. Bates, 902 P.2d 1060 (N.M. App. 1995); Merrett v. Moore, supra; State v. Binion, 900 S.W.2d 702, 705 (1995); State v. Loyd, 530 N.W.2d 708, 711 (1995); Hooten v. State, 442 S.E.2d 836, 841-842 (1994); State v. Rodriguez, 877 S.W.2d 106, 109 (1994); People v. Wells, 608 N.E.2d 578, 581-582 (1993); Hagood v. Town of Town Creek, 628 So. 2d 1057, 1059-1062 (1993); State v. MacDonald, 856 P.2d 116, 118-119 (Kan. 1993); State v. Barker, 850 P.2d 885, 889-890 (Kan. 1993); People v. Cascarano, 587 N.Y.S.2d 529 (1992); Davis v. Kansas Dept. of Revenue, 843 P.2d 260 (Kan. 1992); Brunson v. State, 580 So. 2d 62, 64 (1991); Galberth v. U.S., 590 A.2d 990, 1001 (1991); Brimer v. State, 411 S.E. 2d 128, 129-130 (1991); State v. Sanchez, 800 S.W.2d 292, 295-297 (1990); Michigan Dept. of State Police v. Sitz, 496 U.S. 444 (1990); Orr v. People, 803 P.2d 509, 511-512 (Colo. 1990); State v. Bolton, 801 P.2d 98, 102 (N.M. App. 1990); Cains v. State, 555 So. 2d 290, 296 (1989); Camp v. State, 764 S.W.2d 463 (1989); State v. Gascon, 811 P.2d 1103, 1105-1008 (Idaho App. 1989); State v. Mazurek, 567 A.2d-277, 281 (1989); State of Missouri v. Payne, 759 S.W.2d 252, 253 (1988); Cobey v. State, 533 A.2d 944, 950 (1987); State v. Valencia Olaya, 736 P.2d 495, 497 (N.M. App. 1987); Smith v. State, 515 So. 2d 149, 152 (1987); People v. Little, 515 N.E.2d 846, 849 (1987); Cardwell v. State, 482 So. 2d 512, 515 (1986); State v. Garcia, 481 N.E.2d 148, 152, (1985), reh. denegado, 489 N.E.2d 168 (1986), cert. denegado, 481 U.S. 1014 (1985); State v. Martin, 496 A.2d 442, 446 (1985); People v. Bartley, 486 N.E.2d 880, 883-885 (1985), cert. denegado, 475 U.S. 1068 (1985); State v. Alexander, 489 N.E.2d 1093, 1096-1097 (1985); State v. Cloukey, 486 A.2d 143, 146-147 (1985); State v. Deskins, 673 P.2d 1174, 1184-1185 (Kan. 1983); State v. Shankle, 647 P.2d 959 (Or. App. 1982); State v. Coccomo, 427 A.2d 131, 132 (1980); People v. Estrada, 386 N.E.2d 1228, 1232-1233 (1979), cert. denegado, 444 U.S. 968 (1979); Miller v. State, 373 So. 2d 1004, 1008 (1979); Sowers v. State, 247 S.E.2d 225, 226 (1978); Irwin v. State, 383 N.E.2d 1086 (1978); State v. Frisby, 245 S.E.2d 622, 625 (1978), cert. denegado, 439 U.S. 1127 (1978); State v. Ruud, 567 P.2d 496, 498-499 (N.M. 1977); State v. Bloom, 561 P.2d 465, 466 (N.M. 1977); Brantley v. State, 548 P.2d 675, 676 (Okla. 1976); State v. Bidegain, 541 P.2d 971, 974-975 (N.M. 1975); People v. Ingle, 36 N.Y.S.2d 413 (1975); State v. Swift, 207 S.E.2d 459, 460 (1974); People v. Andrews, 484 P.2d 1207, 1209 (Colo. 1971); People v. Washburn, 71 Cal. Rptr. 577 (1968); State v. Severance, 237 A.2d 683, 685-686 (1968); State v. Smolen, 232 A.2d 339, 343-344 (1967), cert. denegado, 231 A.2d 283 , cert. denegado, 389 U.S. 1044 (1968); People v. De la Torre, 64 Cal. Rptr. 804 (Cal. App. 1968); State *448v. Kabayama, 236 A.2d 164, 165-166 (1967), aff'd., 246 A.2d 714 (1968); Morgan v. Town of Heidelgberg, 150 So. 2d 512, 515 (1963), y Commonwealth v. Mitchell, 355 S.W.2d 686 (1962).


 Un comentarista ha señalado que cada vez que las fuerzas de la Policía intentan adoptar medidas innovadoras para combatir las evolucionantes formas de actividad criminal, se encontrarán con gran oposición. A.L. Meiring, Nota, Walking the Constitutional Beat: Fourth Amendment Implications of the Police Use of Saturation Patrols and Roadblocks, 54 Ohio St. L.J. 497, 520, 535 (1993). Entendemos que la oposición mencionada es útil y necesaria en nuestro sistema democrático y pluralista, pero ello no significa que sólo por una táctica ser nueva, ella debe ser descontinuada. Esa actitud tan conservadora restringiría indebidamente al Estado y sería contraproducente al bien común.


 Además, la inspección de los documentos que requiere la ley para conducir un vehículo de motor le brinda a la Policía la oportunidad de percatarse de si la persona detenida esta conduciendo bajo estado de embriaguez.
*452. In sum, the balance of the State’s interest in preventing drunken driving, the extent to which this system can reasonably be said to advance that interest, and the degree of intrusion upon individual motorists who are briefly stopped, weighs in favor of the state program... [I]t is consistent with the Fourth Amendment. Michigan Dept. of State Police v. Sitz, supra, pág. 455.


 La mayoría infiere que el único resultado de que se bloqueen las calles que dan acceso a una comunidad sería que la Policía someta a los integrantes de ésta a una vigilancia más minuciosa que la que se le impondría a los residentes de otras comunidades. Lo cierto es lo contrario. El bloqueo efectuado en las vías de acceso y salida de una comunidad sirve para promover la seguridad y el bienestar de sus miembros, al éstos recibir mayor vigilancia policíaca para prevenir el crimen. Aparte de que tales bloqueos pueden proteger a esa comunidad de visitantes, extraños o intrusos que se acercan a ella con propósitos delictivos.


 Nuestra Constitución acoge el derecho a la intimidad de forma expresa en su propio texto, a diferencia de la Constitución federal en que este derecho se deriva e infiere de otros tales como el debido proceso de ley, la igual protección de las leyes, la Cuarta Enmienda y varios otros, pero ambas operan bajo el axioma de que el registro es inconstitucional si es irrazonable.
En Pueblo v. Dolce, 105 D.P.R. 422, 429 (1976), dictaminamos, sobre la Sec. 10, Art. II de nuestra Constitución, supra, y la Cuarta Enmienda de la Constitución federal, supra, que, aunque análogas, “[a]mbas disposiciones respondieron a circuns-tancias diferentes y es natural que su interpretación se atenga, dentro del marco de nuestras relaciones con Estados Unidos, a las realidades cambiantes de una y otra sociedad”. Por tal razón tenemos la potestad de, al interpretar los derechos y las garantías que concede nuestra Constitución, ampliar las protecciones de ellas sobre *453los derechos mínimos dispuesto por la Constitución federal. Sin embargo, no coinci-dimos con la proposición de la mayoría de que tal competencia constituye una base lógica para interpretar que “en nuestra jurisdicción el criterio de razonabilidad es más estricto”. El Diccionario de la Lengua Española asocia lo “razonable” con lo “justo”, lo "conforme a razón”. Diccionario de la Lengua Española, 21ra ed., Madrid, Ed. Espasa-Calpe, 1992, pág. 1228. Esa es la perspectiva con que medimos las accio-nes del Estado para juzgar si cumplen con nuestros valores. Razonabilidad es razo-nabilidad, independientemente de si la protección de la intimidad es de rango direc-tamente constitucional, como en el caso nuestro, o derivado de otros derechos constitucionales como en el caso de la Constitución federal.


 Los factores esbozados en State v. Deskins, supra, han sido adoptados y aplicados por numerosas jurisdicciones. Véanse, por ejemplo: State v. MacDonald, supra, págs. 118-119; People v. Little, supra, págs. 848-849; State v. Super. Ct. in & for County of Pima, 691 P.2d 1073, 1077 (Ariz. 1984); Ingersoll v. Palmer, supra, pág. 1313, y State v. Valencia Olaya, supra, pág. 498.


 Aunque la mayoría en su decisión desenfatiza el hecho de que la Policía se encontraba deteniendo cada uno de los automóviles que transitaban por esas calles, entendemos que la naturaleza indiscriminada de la detención, y el hecho de que la Policía no actuó con discreción descontrolada, son factores esenciales que se han de considerar al determinar la constitucionalidad del procedimiento llevado a cabo. Véase Meiring, op. cit., pág. 520.


 Refiriéndose a bloqueos efectuados por policías estatales para identificar conductores ebrios, es pertinente notar que el Tribunal Supremo federal convalidó uno de estos operativos, aun cuando la Legislatura del correspondiente Estado nunca se pronunció sobre éste. Por lo tanto, es lógico concluir que ese Tribunal entendió que, aunque el bloqueo sea una iniciativa administrativa y no legislativa, éste no está prohibido constitucionalmente. Véase Michigan Dept. of State Police v. Sitz, supra.


 En su Resolución de 10 de noviembre de 1993, el Tribunal Superior, Sala de Bayamón, decretó que esta disposición de ley es también inconstitucional porque ella le brinda a la Policía la capacidad de arbitrariamente intervenir con vehículos sin tener motivos fundados. Sin embargo, para llegar a la determinación apropiada en el caso de autos, no es necesario dictaminar sobre la constitucionalidad de ese artículo de la Ley de Vehículos y Tránsito de Puerto Rico, ya que al convalidar el bloqueo como constitucional se hace legal la cadena de eventos que culminó en la observación a plena vista del arma de fuego.


 Véase Garrett v. Goodwin, supra, pág. 121.


 En su decisión, la mayoría sugiere que el bloqueo de tránsito en controvérsia se efectuó con el objetivo principal de encontrar a cualquiera que haya cometido un *456delito. De ese haber sido el propósito del bloqueo, éste sería irrazonable, dada la falta de motivo fundado. Esa perspectiva no altera nuestro análisis constitucional, ya que la mayoría se equivoca. Ese no fue el propósito del bloqueo de tránsito que nos ocupa hoy. Durante el bloqueo, los policías se limitaron a acatar sus órdenes de solicitar a los conductores de los vehículos detenidos sus licencias de conducir y las licencias del registro de los vehículos. Por lo tanto, nos parece claro que el propósito del bloqueo era meramente detectar violaciones específicas de la Ley de Vehículos y Tránsito de Puerto Rico. Alegato del peticionario, pág. 4.


 Sobre este particular, la opinión de la mayoría menciona que, para ser ra-zonable, el bloqueo debe ser “claramente visible.” Así lo fue el bloqueo que nos ocupa. Este fue efectuado durante una mañana en calles transitadas, por lo que concluimos que el bloqueo cumplió con ese requisito.


 Véase, también, Jones v. State, 459 So. 2d 1068 (1984).


 También compete señalar que Delaware v. Prouse, supra, se refiere a un bloqueo del tránsito de una autopista y no de una calle de acceso a un área residen-cial, como en el caso de autos. Id., pág. 650. Por lo tanto, el bloqueo efectuado en Prouse no tenía entre sus propósitos el interés apremiante del Estado de proteger a los residentes de una comunidad por ésta haber sido particularmente azotada por la ola criminal.


 Aunque el operativo efectuado en este caso no contuvo faltas inconstitucio-nales, coincidimos con la mayoría en que en el futuro se necesitan criterios objetivos para eliminar cualquier arbitrariedad por parte de los agentes estatales. Criterios como la raza, el sexo o la edad de los ocupantes son claramente insostenibles. Tam-bién nos consterna, como a la mayoría, que un bloqueo del tipo que nos ocupa podría ser manipulado por la Policía como un instrumento de subterfugio para actuar ca-prichosamente sobre los derechos de los tripulantes de los vehículos que habrán de ser detenidos. Sería iluso pensar que las fuerzas policiacas no podrían utilizar un operativo de bloqueo para hostigar o investigar arbitrariamente.
Por entender que estos procedimientos podrían corromperse de esa forma, sería posiblemente deseable que la Asamblea Legislativa y las agencias de gobierno per-tinentes adopten un procedimiento uniforme para todos los bloqueos efectuados. Tal vez sea conveniente la adopción de medidas para cerciorarse que el bloqueo se esté llevando a cabo de una manera razonable. Por ejemplo, en Igersoll v. Palmer, 743 P.2d 1299 (Cal. 1987), el bloqueo examinado contaba con personal asignado para tomar el tiempo de la detención, velando que éste no se tomara irrazonable.


 Véase, también, Pueblo v. González Rivera, 100 D.P.R. 651, 654-655 (1972).